Citation Nr: 9911080	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  95-01 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability including spondylolisthesis. 

2.  Entitlement to service connection for a skin disability 
including as secondary to exposure to Agent Orange (AO).

3.  Entitlement to service connection for cancer of the mouth 
including as secondary to exposure to AO.

4.  Entitlement to service connection for a gastrointestinal 
disability with gastric ulcer including as secondary to 
exposure to AO.

5.  Entitlement to service connection for a pulmonary 
disability including chronic obstructive pulmonary disease 
(COPD) including as secondary to exposure to AO.

6.  Entitlement to service connection for tinnitus.



7.  Entitlement to service connection for residuals of 
injuries due to a motor vehicle accident (MVA) including 
headaches and dizziness.

8.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for removal of teeth 
for the purpose of obtaining additional outpatient dental 
treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1976.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veteran's Affairs (VA) 
Regional Office (RO) rating decisions.

A historical review of the record shows that in an original 
unappealed rating decision of March 1989, the RO denied 
entitlement to service connection for a back disability.  
Thereafter, the RO determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a back disability, variously 
diagnosed.

In a rating decision of September 1993, the RO denied the 
veteran's initial claim for entitlement to service connection 
for residuals of meningitis, spinal taps.  While he filed a 
timely notice of disagreement to the denial of his claim and 
the record shows subsequent rating decisions confirmed and 
continued the denial of his claim along with associated 
claims by the veteran that his residuals of spinal taps 
inservice also included lower extremity disability and 
disability of the reproductive organ, he was never provided 
an adequate statement of the case on such matter.  
Accordingly, the issue of entitlement to service connection 
for residuals of meningitis, spinal taps including lower 
extremity disability and disability of the reproductive organ 
is addressed in the remand portion of the decision.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

Also, the Board notes that in a rating decision dated in 
October 1994, the RO also denied the veteran's claim of 
entitlement to service connection for a cerebral dysfunction 
secondary to lesion (claimed as head disability with episodes 
of fainting.)  The veteran appears to have filed a notice of 
disagreement with the denial of such matter as his statement 
in December 1994 noted that he wanted to discuss the matter 
(head condition) further.  As he was not issued a statement 
of the case the Board notes that the issue of entitlement to 
service connection for a cerebral dysfunction secondary to 
lesion (claimed as head disability with episodes of fainting) 
is addressed in the remand portion of the decision.  Id. 

The Board notes that issues of entitlement to service 
connection for cancer of the mouth including as secondary to 
exposure to AO, PTSD and removal of teeth for the purposes of 
obtaining additional outpatient dental treatment will be 
addressed in the Remand portion of the decision.  



The RO granted entitlement to service connection for hearing 
loss of the right ear with assignment of a noncompensable 
evaluation when it issued a rating decision in March 1998.


FINDINGS OF FACT

1.  In an original unappealed rating decision of March 1989 
the RO denied entitlement to service connection for a back 
disability.  

2.  The evidence submitted since the March 1989 RO rating 
decision consists of extensive private and VA clinical data 
dating from the 1990's, transcripts of hearing testimony and 
statements from the veteran's wife along with duplicate 
service medical records.

3.  The evidence submitted since the March 1989 RO rating 
decision does not bear directly and substantially on the 
specific matter under consideration, is either cumulative or 
redundant, and is not, by itself or in combination with the 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claims.

4.  Tinnitus may not be satisfactorily dissociated from the 
veteran's exposure to acoustic trauma during active duty.

5.  The claims for service connection for a skin disability, 
gastrointestinal disability with gastric ulcer, a pulmonary 
disability including COPD as secondary to exposure to AO, and 
for residuals of injuries due to a MVA inservice including 
headaches and dizziness are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the unappealed March 1989 rating 
decision wherein the RO denied service connection for a back 
disability is not new and material, and the veteran's claim 
for that benefit has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991);  38 C.F.R. §§ 3.156(a), 20.200 (1998).

2.  The claims for service connection for a skin disability, 
gastrointestinal disability with gastric ulcer, a pulmonary 
disability including COPD as secondary to exposure to AO, and 
for residuals of injuries due to a MVA including headaches 
and dizziness are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(a)(b) (West 1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in Vietnam from July 1968 to July 1969.  
His primary military occupational specialty was that of a 
Combat Engineer.  He participated in several counteroffensive 
phases as well as the TET 1969 counteroffensive.  Service-
connection has been established for hearing loss of the right 
ear stemming from active duty.

A review of the service medical records shows that a report 
of a physical examination in November 1967, for purposes of 
entry onto active duty, was silent for any pertinent findings 
or complaints.  Clinical evaluations of the skin, lungs, 
gastrointestinal and musculoskeletal systems including the 
spine were normal.  A neurological evaluation was normal.  A 
chest X-ray was negative.  



In November 1968, the veteran was seen complaining that 
breathing hurt.  He reported that he had fallen on his left 
chest and possibly sustained a contusion of the left chest 
wall.  Assessment included pleural irritation and chest wall 
contusion.  No pulmonary infiltrates and fractures were seen.  

On a report of a physical examination in November 1969, for 
purposes of separation from the veteran's first period of 
active service and reentrance into his second period of 
active service, clinical evaluations of the skin, lungs, 
gastrointestinal and musculoskeletal systems including the 
spine were normal.  A neurological evaluation was normal.  A 
chest X-ray was normal.  In July 1970, he was seen for 
complaints of diarrhea, vomiting and fever.  On examination 
the impression was viral gastroenteritis.  Also noted was 
that his lungs were clear.  

In October 1970, the veteran was seen for respiratory 
complaints and diarrhea associated with a cold.  The chest 
revealed congestion in the left lower lobe.  In January 1971, 
he was seen for gastrointestinal symptoms associated with 
gastritis.  In April 1971, he was seen for a rash on both 
hands.  In May 1971, he was seen complaining of dizziness and 
headaches associated with injuries sustained after being 
"rolled".  Impression was post concussion symptoms.  
External examination revealed no external trauma.  
Neurological, motor, sensory, and cerebellar testing was 
nonrevealing.  In November 1971, he was seen for complaints 
including chest pain associated with viral syndrome.  

In December 1971, the veteran was seen for complaints of a 
chest injury.  X-rays were normal.  Pain was mostly on the 
right side.  2nd and 3rd intercostal nerve blocks were done 
with moderate relief.  In January 1972, he was seen for 
follow-up of chest pain.  Pain persisted over the upper 
sternum area.  X-ray was negative.  A hospital summary in 
January 1972 for aseptic meningitis also revealed incidental 
findings on hospital examination of clear lungs to 
auscultation and percussion and essentially negative 
gastrointestinal evaluation.  

In February 1972, the veteran was seen for multiple minor 
bruises sustained in an automobile accident.  There was no 
loss of consciousness.  Abdominal, respiratory and central 
nervous system examinations were normal.  A small abrasion 
was noted on the right leg along with a hematoma in the area 
of the left scalp.  X-rays of the right knee and chest were 
normal.  He was seen later that month having trouble sleeping 
since the car accident.  The pain of injury kept him up.  He 
had right upper chest pain.  A physical examination referred 
to no evidence of "mediastinal crunch".  Both lung fields 
had wheezing and rhonchi.  No crepitations or "sub Q 
emphysema" was noted.  In August 1972, he was seen 
requesting medication for pain due to ulcers.

A report of a periodic physical examination in April 1974 was 
silent for any pertinent findings or complaints.  Clinical 
evaluations of the skin, lungs, gastrointestinal and 
musculoskeletal systems including the spine were normal.  
A neurological evaluation was normal.  A chest X-ray was 
negative.  

In September 1975, the veteran complained of chest pain.  
Diffuse rhonchi were present.  In October 1975 he felt much 
better.  His condition was resolving.  Diffuse rhonchi were 
present. 

In an original unappealed rating decision of March 1989 the 
RO denied entitlement to service connection for a back 
disability because a back disability, however diagnosed was 
not present during active duty nor was a back disability 
objectively demonstrated as of the time of the rating 
decision.

The post service evidence added to the record includes 
voluminous private and VA medical data dating from between 
approximately August 1990 and October 1997.  Such records 
were silent for carcinoma of the mouth.  They first referred 
to the presence of chronic back disabilities variously 
diagnosed including spondylolisthesis L5-S-1, spondylolysis 
of L5, progressive back dysfunction, chronic low back pain 
with radiculopathy, probable degenerative joint disease, and 
spinal stenosis.  The veteran related his back disability to 
a mortar or shell blast injury in active duty.


A lung disability variously classified as COPD and asthma 
were first noted in 1993.  Prior evaluations of the lungs 
were normal.  

In the 1990's, the veteran was seen for gastrointestinal 
symptoms associated with gastrointestinal disabilities 
including gastroesophageal reflux disease, irritable bowel 
syndrome, umbilical hernia and diverticulosis.  

A report of a right hip X-ray in January 1993 revealed no 
fracture or dislocation.

A VA clinical record dated in June 1993 referred to the 
diagnosis of peptic ulcer.  Subsequently dated upper 
gastrointestinal series and abdominal study were normal.  

In August 1993 a red rash associated wit poison ivy was 
noted.  

On a report of a VA general medical examination dated in 
March 1994, the veteran complained of tinnitus since his 
combat tour in Vietnam.  Following objective examination, 
chronic tinnitus and hearing loss since being in Vietnam were 
noted.  On examination of the back the veteran noted having 
back symptoms since a mortar attack in Vietnam.  He noted 
having progressive back problems over the years.  Following 
objective examination, assessment was progressive back 
dysfunction with spondylolisthesis.  The examiner noted that 
the veteran gave a history of back injury in Vietnam.  

On examination of the lungs the veteran was noted to have 
reported a history of progressive problems with shortness of 
breath and dyspnea since 1970.  He was in Vietnam between 
1968 and 1969 as a combat engineer and was in foliated areas.  
He had no skin problems or neoplasms he was aware of which 
were related to AO exposure.  


On examination of the lungs the breath sounds throughout 
revealed scattered rhonchi and wheezing.  There were no 
rashes suggestive of chloracne, peripheral adenopathy or 
neoplasm.  The veteran had a two inch transverse scar, 
infraumbilical thought secondary to apparent lipoma removal.  
Assessment was essentially exposure to AO while in Vietnam, 
as described.  The examiner noted he appeared to have COPD.  

A report of a VA diagnostic study in April 1994 revealed 
active gastritis and H. pylori organisms. 

In March 1995, the veteran and his wife gave sworn testimony 
at a hearing before a hearing officer at the RO.  A copy of 
the hearing transcript is on file.  He noted having a skin 
problem on his right lower extremity that started three 
months earlier.  He noted having an earlier skin problem 
called root rot while in Vietnam.  He noted that he had 
breathing problems since inhaling tear gas thrown by the 
enemy in Vietnam.  He noted that his current VA physician 
told him he was asthmatic.  He noted having ringing in the 
ears due to exposure to loud noise in active service.  He 
noted first having gastrointestinal problems since his teeth 
were extracted by the VA in the 1990's.  He noted not having 
any pertinent problem prior to that time.  

A private medical record in August 1995 referred to lower 
extremity swelling and lesions.  

In December 1995, the veteran and his wife attended a hearing 
before a hearing officer at the RO.  A copy of the hearing 
transcript is on file.  He stated that he had developed 
chronic disability from a MVA in service but that the doctors 
could never figure it out.  He noted developing tinnitus in 
Vietnam.  

On a report of a VA audiometric examination in February 1997 
it was noted that the veteran complained of constant tinnitus 
in both ears.  

A report of a VA aid and attendance and housebound 
examination in October 1997 referred to the presence of right 
lower extremity paralysis secondary to back injury, 
asthma/COPD and chronic pain.  

On file are statements from the veteran's wife affirming the 
veteran's contentions.  

Duplicates of service medical records previously associated 
with the claims file were submitted in support of the 
veteran's claims.


Criteria

When an issue has been previously denied by an unappealed RO 
rating decision, such claim may not be reopened and allowed 
in the absence of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim will 
be reopened and the former disposition of the claim reviewed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence is considered new when it is not merely cumulative 
of other evidence in the record and is considered material 
when it is relevant and probative of the issue at hand.  To 
justify a reopening of the claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both new and old, would change the outcome. Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The evidence is "new" 
when it is not cumulative of evidence already of record and 
is not "material" when it could not possibly change the 
outcome of the case.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  
First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Second, if the evidence is new and material the 
Board must reopen the claim and review all of the evidence of 
record to determine the outcome of the claim on the merits.

The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issue at hand? (3) If it is new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?  However, in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit held that 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The Federal Circuit held invalid the 
Colvin test for materiality as it was more restrictive than 
38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb 17, 1999), 
the Court essentially held that the recent decision of the 
Federal Circuit in Hodge required the replacement of the two-
step test in Manio with a three step test.  Under the Elkins 
test, the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§1110, 1131 (West 1991).

If the disorder is arthritis or peptic ulcer, service 
connection may be granted if such disorder is manifested to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

A veteran who had active service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to a herbicide agent containing dioxin, 
including Agent Orange, unless there is affirmative evidence 
to establish that the veteran was not so exposed during that 
service.  
38 C.F.R. § 3.307(a)(6). 

Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection.  The specified diseases that 
are considered to be associated with herbicide exposure and 
which may be presumptively service connected even though 
there is no record of such disease during service are: 
chloracne or other acneiform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers of the 
lung, bronchus, larynx or trachea and certain specified soft 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).



Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has essentially 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Whether new and material 
evidence has been submitted to 
reopen a claim of entitlement to 
service connection for a back 
disability including 
spondylolisthesis.

Analysis

In an original unappealed rating decision of March 1989 the 
RO denied entitlement to service connection for a back 
disability because a back disability, however diagnosed was 
not present during active duty nor was a back disability 
objectively demonstrated as of the time of the rating 
decision.



Following a comprehensive review of the record including the 
added evidence since March 1989, the Board notes that the 
additional evidence is totally absent any competent medical 
opinion and/or authority linking any present back disability, 
however diagnosed as first noted many years postservice with 
any incident of active duty. 

With respect to the veteran's recorded history of back injury 
in active service, the Board notes that medical records with 
bare transcriptions of lay history of pertinent disability or 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, are not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Justus v. Principi, 3 Vet. App. 510, 
512 (1992) as to determination of whether there is new and 
material evidence for purposes of reopening a claim.  Id. 

Additionally, the veteran's current argument and testimony 
given at hearings on appeal at the RO as well as the 
statement submitted by his wife without supporting competent 
medical evidence do not constitute new and material evidence.  
Moreover, the copies of cumulative service medical records 
were previously considered by the RO, and are neither new nor 
material. 

For the foregoing reasons the Board notes that the added 
evidence does not bear directly and substantially on the 
specific matters under consideration and is cumulative or 
redundant, and by itself or in combination with the other 
evidence, is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.  
Accordingly, the veteran is not prejudiced by the Board's 
decision in this case without first referring it to the RO 
for initial consideration of the recent holding in Hodge as 
his claim would not be reopened under any standard.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under § 
3.156 to reopen the claim, and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  Winters v. West, No. 97-2180, slip op. at 4 
(U.S. Vet. App. Feb. 17, 1999); Elkins v. West, No. 97-1534, 
slip op. at 15 (U.S. Vet. App. Feb. 17, 1999).

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the veteran's claim 
for entitlement to service connection for a back disability, 
the first element has not been met.  No further analysis of 
the application to reopen the claim is appropriate.  Butler 
v. Brown, 9 Vet. App. at 171 (1996).


II.  Entitlement to service connection for tinnitus.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for tinnitus is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id.

The Board notes that the veteran served on active duty from 
January 1968 to January 1976.  He served in Vietnam from July 
1968 to July 1969.  His primary military occupational 
specialty in active service was that of a Combat Engineer.  
He participated in several counteroffensive phases and the 
TET 1969 counteroffensive.  He primarily argues that he has 
had constant tinnitus or ringing in the ears since his 
exposure to loud noise in active duty and especially while he 
was in Vietnam.  

The Board cannot overlook the fact that service-connection 
was recently granted for hearing loss disability of the right 
ear stemming from active duty thereby evidencing a recognized 
adverse affect on the auditory system in active service.  The 
record is without evidence of intercurrent postservice 
etiology linked to the veteran's tinnitus including noise 
exposure.  

Considering the veteran's military occupational specialty and 
apparent exposure to noise in active service, together with 
the fact that he sustained an adverse affect on the auditory 
system on the right side in service, and the lack of any 
recognized intervening event causing tinnitus, the Board 
finds that the evidence is in relative equipoise and 
therefore the benefit of the doubt should be found in favor 
of the veteran's claim.  Therefore, the veteran's tinnitus 
may not be satisfactorily dissociated from his active duty.  
Accordingly, the evidence supports the veteran's claim of 
entitlement to service connection for tinnitus.  


III.  Entitlement to service 
connection for a skin disability, 
gastrointestinal disability with 
gastric ulcer, a pulmonary 
disability including COPD including 
as secondary to AO exposure, and for 
residuals of injuries due to a MVA 
including headaches and dizziness.

Criteria

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he/she has not, his/her appeal fails as to 
that claim, and VA is under no duty to assist him/her in any 
further development of that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has found that while a disorder need not have been 
present or diagnosed in service, there must be a nexus 
between a current disorder and military service, even if 
first diagnosed after service on the basis of all of the 
evidence of record.  Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  A disability is impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

The claim may also be found to be well grounded if there is 
competent evidence of incurrence or aggravation of a disease 
or injury in service and of continuing symptomatology since 
service, and medical evidence of a nexus between the current 
disability and the reported symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  


Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993), requirement.  Such 
evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) (as 
to the determination of well-
groundedness), and Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and 
material evidence for purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Analysis

In this case, the veteran claims entitlement to service 
connection for a skin disability.  He primarily argues that 
he developed a skin disability that stems from his tour of 
duty in Vietnam including exposure to AO.  

At a recent hearing on appeal at the RO, the veteran noted 
having a skin disorder of recent onset.  He also noted having 
a prior history of a skin disability during his active duty.  
A review of the record clearly shows that any skin 
symptomatology in the veteran's remote period of active duty 
was not more than a temporary episode and clearly resolved 
prior to separation from active duty.  Importantly, the 
postservice medical evidence dating from the 1990's fails to 
reflect other than temporary skin symptoms as a chronic skin 
disability including chloracne was not shown on a VA 
examination in March 1994 as well as on the most recent VA 
evaluation in October 1997.  Overall, the record is without 
any competent medical evidence of a nexus between any current 
identifiable chronic skin disability and the veteran's active 
duty including exposure to AO.  See Caluza v. Brown, 7 Vet. 
App. 498; Brammer v. Derwinski, 2 Vet. App. 23 (1992); 
Rabideau v. Derwinski, 2 Vet. App 141, 143 (1992).

With respect to any possible recorded history of skin 
disability in active service, the Board notes that medical 
records with bare transcriptions of lay history of pertinent 
disability or evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by the examiner, are not transformed into "competent 
medical evidence" merely because the transcriber happens to 
be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995). Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) as to the determination of well-groundedness.

While the veteran presently maintains that he has a skin 
disability as secondary to exposure to AO, the Board notes 
the Court has held, while a lay person is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The veteran is also claiming entitlement to service 
connection for gastrointestinal disability including gastric 
ulcer secondary to exposure to AO.  A review of his service 
medical records clearly shows that the few episodes of 
gastrointestinal disturbances in active duty were not more 
than temporary in nature and completely resolved in active 
duty.  Importantly, the postservice medical evidence is 
without any competent medical evidence of a link between any 
present gastrointestinal disability, variously shown, as 
first noted in the 1990's, many years following active duty, 
with any incident of the veteran's remote active service 
including exposure to AO.  

None of the gastrointestinal disabilities in the record are 
specifically mentioned in the AO regulations.  The Board also 
recognizes that a disease need not be specifically mentioned 
in these regulations if the veteran establishes by the 
objective medical evidence of record that there is a 
relationship between a current disorder and exposure to AO in 
service.  The Court has found that while a disorder need not 
have been present or diagnosed in service, there must be a 
nexus between a current disorder and military service, even 
if first diagnosed after service on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

In addition to the fact that the veteran has not provided any 
medical evidence of a link between any current 
gastrointestinal disability and exposure to AO, the Board may 
not overlook the fact that at a recent hearing at the RO the 
veteran essentially stated that he had no gastrointestinal 
problems prior to his treatment for gastrointestinal symptoms 
variously classified beginning in the 1990's. 

With respect to any possible recorded history of 
gastrointestinal disability in active service, the Board 
notes that medical records with bare transcriptions of lay 
history of pertinent disability or evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by the examiner, are not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995). 

Such evidence cannot enjoy the presumption of truthfulness 
recorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
as to the determination of well-groundedness.

As the current record is without competent medical evidence 
of a nexus between any gastrointestinal disorder as currently 
shown and gastrointestinal symptoms during the veteran's 
remote period of active duty including exposure to AO, the 
veteran's claim is not well grounded.  See Caluza v. Brown, 7 
Vet. App. 498; Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran is also claiming entitlement to service 
connection for a pulmonary disability including COPD 
including as secondary to exposure to AO.  None of the 
veteran's current pulmonary disabilities are mentioned in the 
AO regulations.  The record clearly lacks documentation of an 
identifiable chronic pulmonary disability in active service.  
The respiratory symptoms noted in service were not shown to 
be part of an underlying pulmonary disability or other than 
temporary in nature especially in view of the fact that a 
chronic pulmonary disability was not shown following 
separation from active duty until a time dating from 
approximately 1993, many years postservice, with normal lung 
evaluations shown prior to that time by available medical 
documents dating from the early 1990's.  

With respect to any possible recorded history of pulmonary 
symptoms or exposure to AO in active service, the Board notes 
that medical records with bare transcriptions of lay history 
of pertinent disability or evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by the examiner, are not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Such evidence 
cannot enjoy the presumption of truthfulness recorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) as to the 
determination of well-groundedness.




In addition to the fact that the veteran has not provided any 
medical evidence of a link between any current pulmonary 
disability and exposure to AO, the Board may not overlook the 
fact that the veteran recently attributed his pulmonary 
symptoms to exposure to tear gas in service rather than 
exposure AO.  The Board recognizes that there are no 
pertinent regulations that recognize a link between the onset 
of a pertinent disability and exposure to tear gas.

Overall, the record lacks competent medical evidence of a 
link between any present pulmonary disability variously 
diagnosed including COPD and the veteran's remote period of 
active duty including exposure to AO.  See Caluza v. Brown, 7 
Vet. App. 498; Savage v. Gober, 10 Vet. App. 488 (1997).

Also, the veteran is claiming entitlement to service 
connection for residuals of injuries due to a MVA including 
headaches and dizziness.  The Board also recognizes that 
since the veteran is also pursuing a separate claim of 
entitlement to service connection for service connection for 
a cerebral dysfunction secondary to lesion (claimed as head 
disability with episodes of fainting the Board's jurisdiction 
is solely limited to identifiable residuals sustained by the 
veteran in the MVA during active service.  

In this regard, the Board notes that the record clearly shows 
that the injuries sustained in the MVA during active service 
were not more than temporary in nature and completely 
resolved therein.  There was no showing of headaches or 
dizziness associated the inservice MVA.  Importantly, the 
postservice medical evidence is without evidence of current 
disability including dizziness and headaches with nexus to 
the MVA in active duty.  See Caluza v. Brown, 7 Vet. App. 
498; Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).


While the veteran presently maintains that he has residuals 
of injuries due to a MVA including headaches and dizziness in 
active service, the Board notes the Court has held, while a 
lay person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, the veteran's claims are not well grounded.  If the 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the claimant 
to produce evidence that his/her claim is well grounded; that 
is, that his/her claim is plausible.  Grivois v. Brown, 6 
Vet. App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, 92 (1993).  Because the veteran has failed to meet 
this burden, the Board finds that his claims for service 
connection for a skin disorder, gastrointestinal disability 
with gastric ulcer, a pulmonary disability including COPD 
including as secondary to exposure to AO, and for residuals 
of injuries due to a MVA including headaches and dizziness 
must be denied as not well grounded.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom.  Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

As the claims for service connection for a skin disorder, 
gastrointestinal disability with gastric ulcer, a pulmonary 
disability including COPD including as secondary to exposure 
to AO, and for residuals of injuries due to a MVA including 
headaches and dizziness are not well grounded, the doctrine 
of reasonable doubt has no application to the veteran's case.


The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993);  38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veteran Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 191); Tobler 
v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of 
well grounded claims for the multiple disorders at issue, VA 
has no duty to assist the appellant in developing his case.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disorder, the appeal is denied.

Entitlement to service connection for tinnitus is granted.

The veteran not having submitted well-grounded claims of 
entitlement to service connection a skin disorder, 
gastrointestinal disability with gastric ulcer, a pulmonary 
disability including COPD including as secondary to exposure 
to AO, and for residuals of injuries due to a MVA including 
headaches and dizziness, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In March 1995, the veteran gave sworn testimony at a hearing 
before a hearing officer at the RO.  A copy of the hearing 
transcript is on file.  He stated that a VA dentist told him 
he had cancer of the mouth that had its onset in Vietnam.  
There has been no development to obtain such medical 
evidence.  Accordingly the veteran should be requested to 
provide any medical statements linking any present cancer of 
the mouth to active duty.  Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).

As the Board noted previously, the RO did not issue a 
statement of the case in response to the veteran's notice of 
disagreement with the denial of issues of entitlement to 
service connection for  residuals of meningitis, spinal taps 
including lower extremity disability and disability of the 
reproductive organ, and for a cerebral dysfunction secondary 
to lesion (claimed as head disability with episodes of 
fainting.  Accordingly, the RO should furnish the veteran a 
statement of the case regarding such issues with opportunity 
to submit a substantive appeal for appellate review.  
Godfrey, 7 Vet. App. at 408-10.

With respect to the issue of entitlement to service 
connection for removal of teeth for the purposes of obtaining 
additional outpatient dental treatment, the Board may not 
overlook the fact that the veteran's service medical and 
dental records indicate that his severe periodontal disease 
that ultimately resulted in the extraction of his remaining 
teeth by VA in the 1990, was suspected as being part of an 
underlying systemic diabetes for which the veteran was to 
undergo evaluation in service which was never undertaken.  
During active service the veteran noted having sugar 
problems.  At this juncture, the Board notes that the record 
appears to raise an inferred issue of entitlement to service 
connection for diabetes mellitus that is inextricably 
intertwined with veteran's present dental claim and therefore 
must be first be adjudicated by the RO prior to any further 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Also, the Board notes that additional development of the 
record is needed in order to supplement the record with 
sufficient evidence in order for the Board to render a legal 
determination on the issue of entitlement to service 
connection for PTSD.
The Board notes that the Court, in Zarycki v. Brown, 6 Vet. 
App. 91 (1993), set forth an analytical framework for 
establishing the presence of a recognizable service stressor, 
which is an essential prerequisite to support a diagnosis of 
PTSD.  This analysis has been expanded upon by the Court in 
subsequent decisions, such as West v. Brown, 7 Vet. App. 70 
(1994), Moreau v. Brown, 9 Vet. App. 389 (1996), Cohen v. 
Brown, 10 Vet. App. 128 (1997); and Gaines v. West, 11 Vet. 
App. 353 (1998). 

The veteran served on active duty from January 1968 to 
January 1976.  He served in Vietnam from July 1968 to July 
1969.  His primary military occupational specialty was that 
of a Combat Engineer.  He participated in several 
counteroffensive phases and the TET 1969 counteroffensive.  A 
recent VA psychiatric examination reflected a diagnosis of 
PTSD based on the veteran's reported inservice stressful 
events.  At hearings on appeal before a hearing officer at 
the RO in March 1995 and December 1995 the veteran related 
several events including the death of a friend which he 
claimed led to the onset of PTSD while he essentially 
performed duties in support of combat units.  

Importantly, the Board notes that in the case of Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the Court)set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court's analysis divides into two 
major components, the first component involves evidence 
required to demonstrate the existence of an alleged stressful 
event, and the second involves a determination as to whether 
the stressful event is of the quality to support the 
diagnosis of PTSD.

With regard to the first component of the Court's analysis, 
under 38 U.S.C.A. 1154(b) (West 1991), 38 C.F.R. 3.304 
(1998), and the applicable VA Manual 21-1 provisions, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).

Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other service department evidence.  In other words, the 
claimant's assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish this 
fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy."  

If the determination with respect to this step is 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service"  
Zarycki at 98.

Further, the Board notes that the Court has indicated that 
the mere presence in a combat situation when reporting 
indirect experiences of an individual is not sufficient to 
show that he was engaged in combat with the enemy.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 
1 Vet. App. 406 (1991).

In West v. Brown, 7 Vet. App. 70 (1994), the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such stressor or stressors, then 
and only then, should the case be referred for a medical 
examination to determine the sufficiency of the stressor and 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.

In such a referral, the adjudicators should specify to the 
examiner(s) precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the appellant was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms. In other words, if 
the adjudicator determines that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.

Likewise, if the examiners render a diagnosis of PTSD that is 
not clearly based upon stressors in service whose existence 
the adjudicators have accepted, the examination would be 
inadequate for rating purposes.

Importantly, the RO must also consider the veteran's claim of 
entitlement to service connection for PTSD in light of 38 
U.S.C.A. 1154 (b) (West 1991); Collette v. Brown, 82 F.3d 389 
(1996) and Cohen v. Brown, 10 Vet. App. 128 (1997).  In 
Cohen, the Court discussed three requisite elements for 
eligibility for PTSD: (1) A current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.

The Board notes that Cohen v. Brown alters the analysis in 
connection with claims for service connection for PTSD.  
Significantly, the Court points out that VA has adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. 4.125 & 4.126. See 61 Fed.Reg. 
52695-52702 (1996).  VA is also guided by the provisions of 
VA Adjudication Procedure Manual M21-1 (Manual M21-1) which 
refer to the third revised edition of the DSM.  See e.g., 
Manual M21-1, Part VI, 11.38 (1996) (same PTSD criteria as 
DSM-III-R).



The Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is this: the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  

A more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, slip op. at 38-
39 (Nebeker, Chief Judge, concurring by way of synopsis).

The Court also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental health 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Id. at 39.  The 
Court went on to indicate that when the RO or the Board 
believes the report is not in accord with applicable DSM 
criteria, the report must be returned for a further report.

It appears to the Board that the regulatory amendments to 38 
C.F.R. 4.125 & 4.126 (1997), and the incorporation of DSM-IV, 
will have a potentially liberalizing effect in adjudicating 
claims for service connection for PTSD, particularly when an 
individual is not a combat veteran or who is not shown to 
have "engaged in combat with the enemy." Where the law or 
regulations change while a case is pending, the version more 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  As such, the Board believes that 
further development in this case is necessary as the RO is 
not shown to have considered these changes as the rating 
decision last denying his claim was in October 1994.






Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), 
and to ensure full compliance with due process requirements, 
the Board is deferring adjudication of the issues of 
entitlement to service connection for PTSD, carcinoma of the 
mouth including exposure to AO and removal of teeth for the 
purpose of obtaining additional outpatient treatment pending 
a remand of the case to the RO for further development as 
follows:

1.  The RO should contact the veteran and 
request that he submit all medical 
documents stating that he has cancer of 
the mouth that began in Vietnam.  Any 
obtained data should be associated with 
the veteran's claims file.  

2.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleged he was exposed in service 
including dates, unit assignments and the 
names of any friends he saw killed. The 
veteran is advised that this evidence is 
vitally necessary in order to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible, because without such detail, an 
adequate search for verifying information 
cannot be conducted.






3.  With the additional information 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  The summary, and all 
associated documents to include a copy of 
the veteran's record of service (DD-214), 
should be sent to the United States Armed 
Services Center For Research Of Unit 
Records (USASCRUR) formerly (Army and 
Joint Services Environmental Support 
Group (ESG)), 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197.

They should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and if so, what 
was the nature of the specific stressors.  
In reviewing the determination the 
attention of the RO is directed to the 
cases of Zarycki, and Cohen, and the 
discussion above. 

In any event, the RO must specifically 
render a finding as to whether the 
appellant "engaged in combat with the 
enemy."  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined is or are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.


5.  If and only if the RO determines that 
the record establishes the existence of a 
stressor or stressors, then the RO should 
arrange for the veteran to be accorded an 
examination by a board of two VA 
psychiatrists, if available, who have not 
previously examined him to determine the 
nature and etiology of any psychiatric 
disorder(s) which may be present.  The RO 
is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite diagnosis, 
and the obligation of reporting to the 
examination at the proper place and time.  
The claims file and a separate copy of 
this remand must be made available to 
each examiner prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated by the examiners in 
this regard.

The RO must specify for the examiners the 
stressor or stressors that it has 
determined are established by the record 
and the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and in determining whether the nature of 
the alleged event is of the quality 
required to produce PTSD.

The examination report should reflect 
review of the pertinent material in the 
claims folder.  The examiners should 
integrate the previous psychiatric 
findings and diagnoses with the current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status. 

If the diagnosis of PTSD is deemed 
appropriate, the examiners should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.

The examination report should include the 
complete rationale for all opinions 
expressed. Any necessary special studies 
including PTSD sub scales should be 
conducted. The examiners must be 
requested to assign a Global Assessment 
of Functioning Score (GAF) consistent 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score means.

Any opinions expressed must be 
accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1995).

7.  The RO should furnish the veteran and 
his representative a statement of the 
case in response to the veteran's notice 
of disagreement with the denial of 
entitlement to service connection for  
residuals of meningitis, spinal taps 
including lower extremity disability and 
disability of the reproductive organ and 
for a cerebral dysfunction secondary to 
lesion (claimed as head disability with 
episodes of fainting.  The veteran should 
be notified of the need to file a 
substantive appeal if he desires 
appellate review by the Board.

8.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue of entitlement to 
service-connection for a psychiatric 
disorder including PTSD in light of 38 
U.S.C.A. 1154 (b) (West 1991 & Supp. 
1997); Collette v. Brown, 82 F.3d 389 
(1996); Zarycki v. Brown, 6 Vet. App. 91 
(1993); Cohen v. Brown, 10 Vet. App. 128 
(1997) and Gaines v. West, 11 Vet. App. 
353 (1998).  

Thereafter, the RO should formally 
adjudicate the issue of entitlement to 
service connection for diabetes mellitus 
as it is inextricably intertwined with 
the general issue of entitlement to 
service connection for removal of teeth 
for purposes of obtaining additional 
outpatient dental treatment.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

If any benefits sought on appeal, for which a timely notice 
of disagreement has been filed, are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

